Title: To Benjamin Franklin from Julien-Alexandre Achard de Bonvouloir, [July 1778]
From: Bonvouloir et Loyauté, Julien-Alexandre Achard de
To: Franklin, Benjamin


Monsieur
[July, 1778]
Je suis a paris depuis deux jours, et si je n’eusse pas été incommodé et extremement Las, j’aurais deja eu l’honneur d’aller vous presenter mon Respectueux hommage et vous rendre compte de mon voyage. Il a été on ne peut plus malhureux, j’ai été pris par la fregate La galathée, a quinze lieues de Charlestown, et conduit a st. augustin ou j’ai eprouvé les plus affreux traitements. Ils m’ont tout pris, j’avais viron [environ] 12000 l.t. sur le Batiment; ils ne m’ont pas même laissé ma montre, ny mon epée ny mes effets d’usage journalier. J’ai trouvé dans la même prison Mr. de bretigny, Keranguais et beaucoup d’autres officiers francais, qui gemissaient dans les fers.
Vous m’aviez, Monsieur, confie des Lettres je les ai regardées comme un Depôt sacré confie a mes soins, et je les ai conservées malgré vent et marée; j’ai l’honneur de vous les envoyer.
J’ose esperer, Monsieur, que vous voudrez bien etre mon protecteur, et chercher a m’indamniser de mes pertes. Il est question d’un avancement tres avantageux pour moy, l’on me demande un Certificat, comme je me suis bien conduit chez vous, et que j’ai cherché a vous rendre quelques services. J’ai eu l’honneur, Monsieur, d’etre connu de vous à philadelphie, ma conduite, et ma bonne volonté vous etaient connues.
Ce certificat, conçu a peu près dans ces termes;

Je certifie, que le Chevalier Achard De Bonvouloir, officier au Regiment du Cap, que j’ai connu a philadelphie, c’est bien conduit et qu’il a cherché a nous rendre service. En foy de quoy etc.
Ce certificat dieje [dis-je], Monsieur, ne vous enguage a rien et me peut procurer mon avancement. J’attends cette grace de vous, Monsieur, j’en serai a jamais recconnoissant, j’irai vous en faire mes tres humbles Remerciments et vous offrir le profond Respect avec lequel j’ai L’honneur [d’être] Monsieur Votre tres heumble et Tres obbeissant serviteur
De Bonvouloir
Si vous m’envoyez ce certificat, je vous prie de le faire par le porteur, j’en aurai besoin ce soir vous voudrez bien y mettre votre cachet.
 
Notation: M. Bonvouloir
